DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (10/6/21 Remarks: page 8, line 6 – page 12, line 6) have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues (10/6/21 Remarks: page 9, line 4 – page 10, line 16) that Hickson fails to teach the recited “setting the plurality of weight values and the corresponding matching degree values as a plurality of label points, and classifying the plurality of label points into a plurality of cluster groups by a clustering algorithm” because the categorization neural network parameters are not properly comparable to the recited weight values of claim 1.
However, it is not clear what specific feature of the recited weight values distinguish them from the network parameters of Hickson. Examiner notes that the network parameters (Hickson paragraph 0041, “e.g. weights”) of Hickson are described (Hickson paragraph 0041) as defining cluster centers, and that the clusters of Hickson are described (Hickson paragraph 0040) as corresponding to matching categorization 
With respect to claim 1, Applicant argues (10/6/21 Remarks: page 11, lines 1-5) that Hickson fails to teach the recited “classifying the plurality of label points into a plurality of cluster groups” for the reasons described above with respect to the “label points” feature.
However, as noted above, the clusters of Hickson are described (Hickson paragraph 0040) as assigned to matching categorization labels (e.g. cars, people)
With respect to claim 1, Applicant argues (10/6/21 Remarks: page 11, lines 6-18) that Hickson fails to teach the recited “calculating a centroid of a largest cluster group of the plurality of cluster groups” because the cluster centers of Hickson are process units of the Hickson neural network rather than label points.
However, as noted above, the clusters of Hickson are described (Hickson paragraph 0040) as corresponding to matching categorization labels (e.g. cars, people).
With respect to claim 1, Applicant argues (10/6/21 Remarks: page 11, lines 19-24) that Hickson fails to teach the recited “calculating a centroid of a largest cluster group of the plurality of cluster groups” because Hickson does not teach a determination of the largest cluster.

With respect to claim 9, Applicant argues (10/6/21 Remarks: page 12, lines 3-6) that claim 9 is allowable for reasons analogous to those advanced with respect to claim 1.
Applicant’s arguments with respect to claim 1 are addressed above.
With respect to the remaining claims (claims 2-8 & 10-16), Applicant argues (10/6/21 Remarks: page 12, lines 11-12) that claims 2-8 & 10-16 are allowable because of their dependency from claims 1 & 9.
Applicant’s arguments with respect to claims 1 & 9 are addressed above.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6, & 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hickson (US 20200027002).
Claim 1: A detection method, comprising:
(Hickson paragraph 0080, processor) of an image system (Hickson Abstract, image processing), a plurality of recognition label data sets (Hickson paragraph 0046, image labels) transmitted from a plurality of terminal devices (Hickson paragraph 0073, process includes obtaining images, process performed at multiple computers in multiple locations; Hickson paragraph 0084, data transferred to and from one or more storage devices), wherein the plurality of recognition label data sets correspond to an image data in a storage unit (Hickson paragraph 0084, data used in process stored in storage device)
determining a plurality of matching degree values between the plurality of recognition label data sets and the image data (Hickson paragraph 0046, matching of labels and image data with multiple values such as “person”, “vehicle”, etc), wherein the plurality of matching degree values correspond to the plurality of terminal devices (Hickson paragraph 0073, process includes obtaining images, process performed at multiple computers in multiple locations; Hickson paragraph 0084, data transferred to and from one or more storage devices);
obtaining a plurality of weight values from the storage unit corresponding to the plurality of terminal devices (Hickson paragraph 0050, stored weight values representing memory units);
setting the plurality of weight values and the corresponding matching degree values as a plurality of label points, and classifying the plurality of label points into a plurality of cluster groups by a clustering algorithm (Hickson paragraphs 0040-0041, clusters defined by parameters (e.g. weights) and semantic clustering (e.g. “people”, “cars”);
calculating a centroid of a largest cluster group of the plurality of cluster groups, and the centroid corresponds to a clustering weight value and a clustering matching value (Hickson paragraph 0041, cluster center defined by categorization parameters (e.g. weights, semantic clustering), clustering includes largest cluster group insofar as it includes groups generally); and
when the clustering weight value or the clustering matching value meets an adjustment condition, adjusting a neural network unit according to the largest cluster group (Hickson paragraphs 0005, 0017, & 0043, updating neural network parameters using gradient function derived from classification values; Hickson paragraph 0043, training neural network according to parameters including cluster centers).
Claim 2: The detection method of claim 1 (see above), wherein determining the plurality of matching degree values between the plurality of recognition label data sets and the image data comprises:
comparing a similarity between the plurality of recognition label data sets, and setting a comparison result as the plurality of matching degree values (Hickson paragraph 0005, 0037, & 0044, determining similarity measure and determining clustering result).
Claim 6: The detection method of claim 1 (see above), further comprising:
establishing an image recognition program in a server by the adjusted neural network unit (Hickson paragraph 0046, categorization of object type depicted in image using neural network).
Claim 9: An image system, comprising (Hickson Abstract, image processing):
a neural network unit (Hickson Abstract, neural network);
a storage unit configured to store an image data and a plurality of weight values, wherein the plurality of weight values correspond to a plurality of terminal devices connected to the imaging system (Hickson paragraph 0050, stored weight values representing memory units); and
a processing unit connected to the neural network unit and the storage unit (Hickson paragraph 0080, processor), wherein the processing unit is configured to determine a plurality of matching degree values between a plurality of recognition label data sets and the image data (Hickson paragraph 0046, matching of labels and image data with multiple values such as “person”, “vehicle”, etc) according to the plurality of recognition label data sets transmitted from the plurality of terminal devices (Hickson paragraph 0073, process includes obtaining images, process performed at multiple computers in multiple locations; Hickson paragraph 0084, data transferred to and from one or more storage devices);
wherein the processing unit is further configured to set the plurality of weight values and the corresponding matching degree values as a plurality of label points, and is configured to classify the plurality of label points into a plurality of cluster groups by a clustering algorithm (Hickson paragraphs 0040-0041, clusters defined by parameters (e.g. weights) and semantic clustering (e.g. “people”, “cars”);
wherein the processing unit is further configured to calculate a centroid according to a largest cluster group (Hickson paragraph 0041, cluster center defined by categorization parameters (e.g. weights, semantic clustering), clustering includes largest cluster group insofar as it includes groups generally), and when the centroid meets an adjustment condition, the processing unit is configured to adjust the neural network unit according to the largest cluster group (Hickson paragraph 0043, training neural network according to parameters including cluster centers, including largest cluster group insofar as it includes groups generally).
Claim 10: The image system of claim 9 (see above), wherein the centroid corresponds to a clustering weight value and a clustering matching value (Hickson paragraph 0041, cluster center defined by categorization parameters (e.g. weights, semantic clustering)); when the clustering weight value or the clustering matching value meets the adjustment condition, the processing unit is configured to adjust the neural network unit according to the largest cluster group (Hickson paragraphs 0005, 0017, & 0043, updating neural network parameters using gradient function derived from classification values; clustering includes largest cluster group insofar as it includes groups generally).
Claim 11: The image system of claim 10 (see above), wherein the processing unit is further configured to compare a similarity between the plurality of recognition label data sets, and is configured to set a comparison result as the plurality of matching degree values (Hickson paragraph 0005, 0037, & 0044, determining similarity measure and determining clustering result).
Allowable Subject Matter
Claims 3-5, 7-8 & 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 3 & 12, the art of record does not teach or suggest the recited neural network calculation of a forecast data set and comparing of the forecast data set to recognition label data in conjunction with the recited neural network processing to determine matching values for recognition label data and image data, setting weight values and matching values for a clustering arrangement, calculating cluster centroids, and adjusting a neural network based on a cluster group.
With respect to claims 4 & 13-14 (and dependent claim 5), the art of record does not teach or suggest the recited clustering value thresholding process in conjunction with the recited neural network processing to determine matching values for recognition label data and image data, setting weight values and matching values for a clustering arrangement, calculating cluster centroids, and adjusting a neural network based on a cluster group.

With respect to claims 8 & 16, the art of record does not teach or suggest the recited test image transmission, test label data set reception, and comparing of test label data sets in order to determine weight values accordingly in conjunction with the recited neural network processing to determine matching values for recognition label data and image data, setting weight values and matching values for a clustering arrangement, calculating cluster centroids, and adjusting a neural network based on a cluster group.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/S. M. B./
Examiner, Art Unit 2663
/SEAN M CONNER/     Primary Examiner, Art Unit 2663